Order
PER CURIAM:
Anthony Perkins appeals his convictions and sentences for driving while revoked, in violation of section 302.321, and driving while intoxicated (chronic offender), in violation of section 577.010. Perkins asserts three claims of evidentiary error: (1) improper admission and publication to the jury of a redacted version of his driving record; (2) improper exclusion of testimony from Perkins’s wife supporting his defense; and (3) improper exclusion of evidence related to the investigating officer’s character for truth and veracity. Finding no error, we affirm. Rule 30.25(b).